           Case 1:18-cv-07550-LAP Document 26 Filed 03/29/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------)(
HIMELDA MENDEZ, on behalf of herself and all
others similarly situated,
                           Plaintiffs,
                -against-                                                  18 CIVIL 7550 (LAP)

                                                                             JUDGMENT
APPLE INC.,
                                    Defendant.
-----------------------------------------------------------)(



         It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated March 28, 2019, there is nothing inherently wrong with filing

duplicative lawsuits against multiple defendants if the harms to be remedied do exist and are

indeed identical. But those who live by the photocopier shall die by the photocopier. By failing

specifically to assert any concrete injury, Plaintiffs claims fail as a matter of law. Defendant's

motion to dismiss is granted, Plaintiffs motion to submit a sur-reply is denied as moot;

accordingly, the case is closed.

Dated: New York, New York
       March 29, 2019




                                                                       RUBY J. KRAJICK

                                                                         Clerk of Court
                                                                 BY:

                                                                         Deputy Clerk
